Exhibit 99.2 PROXY TOP IMAGE SYSTEMS LIMITED For the Annual General Meeting of Shareholders to be held on October 15, 2013 The undersigned shareholder of Top Image Systems Limited (the "Company") hereby appoints Mr. Itzhak Nakar – and, if he will be unable to attend the meeting, Dr. Ido Schechter - with full power of substitution, as the true and lawful attorney, agent and proxy of the undersigned, to vote, as indicated on the reverse side, all of the Ordinary Shares of the Company which the undersigned is entitled to vote at the Annual Meeting of Shareholders of the Company to be held at the corporate offices of Top Image Systems at 1 B.S.R. Tower, 2 Ben Gurion St., Ramat Gan, Israel on October 15, 2013 at 10:00 a.m. (local time), and all adjournments and postponements thereof. (CONTINUED AND TO BE SIGNED ON REVERSE SIDE) xPlease mark your votes as in this example 1. PROPOSAL NO. 1:Election of directors who are not external directors FOR
